                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KATHERINE NEWTON,                                            :
                                                             :
                                     Plaintiff,              :             CIVIL ACTION NO. 17-3133
                                                             :
         v.                                                  :
                                                             :
COMMISSIONER OF SOCIAL SECURITY,                             :
                                                             :
                                     Defendant.              :

                                                       ORDER

         AND NOW, this 21st day of May, 2019, after considering the complaint (Doc. No. 1), the

answer (Doc. No. 4), the administrative record (Doc. No. 7), the plaintiff’s brief in support of her

request for review (Doc. No. 8), the defendant’s response to the request for review (Doc. No. 9),

and the report and recommendation filed by United States Magistrate Judge Henry S. Perkin (Doc.

No. 11); and no party having filed objections to the report and recommendation; accordingly, it is

hereby ORDERED as follows:

         1.       The clerk of court shall REMOVE this matter from civil suspense and RETURN

it to the court’s active docket;

         2.       The report and recommendation (Doc. No. 11) is APPROVED and ADOPTED; 1

         3.       The plaintiff’s request for review is GRANTED IN PART and DENIED IN

PART as described below;




1
  Since neither party filed objections to Magistrate Judge Perkin’s report and recommendation, the court need not
review the report before adopting it. Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987). Nonetheless, “the better
practice is for the district judge to afford some level of review to dispositive legal issues raised by the report.” Id. As
such, the court will review the report for plain error. See Oldrati v. Apfel, 33 F. Supp. 2d 397, 399 (E.D. Pa. 1998)
(“In the absence of a timely objection, . . . this Court will review [the magistrate judge’s] Report and Recommendation
for clear error.” (internal quotation marks omitted)). The court may “accept, reject, or modify, in whole or in part, the
findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). The court has reviewed
Magistrate Judge Perkin’s report for plain error and has found none.
       4.      The case is REMANDED to the Commissioner pursuant to 42 U.S.C. § 405(g) for

an explicit consideration of whether the plaintiff’s mild limitations affect her residual functional

capacity and for additional testimony incorporating those mild limitations into the hypotheticals

presented to the vocational expert, as described more fully in the report and recommendation;

       5.      In all other requests, the plaintiff’s request for relief is DENIED; and

       6.      The clerk of court shall CLOSE this case.



                                                     BY THE COURT:



                                                     /s/ Edward G. Smith
                                                     EDWARD G. SMITH, J.




                                                 2
